Rugg, C.J.
The plaintiff seeks to recover in this action of contract the amount paid by it for an income tax assessed on it by the Federal government. The plaintiff in 1880 leased its railroad and all its railroad property to a lessee to whose obligations the defendant has succeeded. The lessee covenanted to “pay all public taxes, assessments, and charges whatsoever that shall be imposed, either in Massachusetts or New Hampshire, upon the said first party, the lessor, on *388account of the property, franchise, or capital stock of the said party of the first part during said term.”
The principles stated in Stony Brook Railroad v. Boston & Maine Railroad, just decided, ante, 379, govern the case at bar and show that the plaintiff cannot recover.

Exceptions sustained.


Order overruling demurrer reversed.